Citation Nr: 1110797	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-16 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney-at-Law


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision (which was mailed in August 2006) by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2007, a statement of the case was issued in April 2009, and a substantive appeal was received in May 2009.

Although the Veteran requested a RO hearing in August 2007, he failed to report for his scheduled January 2009 hearing.  Also, the Veteran requested a Board hearing in May 2009; however, his representative subsequently withdrew the Veteran's request in January 2011.

The Board notes that the Veteran's November 2005 claim specifically states that he is seeking entitlement to service connection for PTSD and depression/anxiety.  Although a claimant may describe only particular mental disorders in a service connection claim, the claim should not necessarily be limited to those disorders.  Rather, VA should consider the claim as a claim for any mental disorder that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  The Court has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD encompass claims for service connection for all current psychiatric disorders that arise from the same symptoms).  The Board notes that the record shows that the Veteran has been assessed with a range of acquired psychiatric disorders.  Therefore, the Board has described the underlying issue as one of entitlement to service connection for an acquired psychiatric disorder.

The issue of entitlement to service connection for an acquired psychiatric disorder, under a merits analysis, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  A November 2004 RO rating decision denied the Veteran's request to reopen his claim for entitlement to service connection for PTSD; the Veteran was notified of his appellate rights, but did not appeal the decision.

2.  Certain evidence received since the RO's November 2004 rating decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for PTSD and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2004 RO rating decision which denied the Veteran's request to reopen his claim for entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the RO's November 2004 rating decision, and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c), and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Board first notes that a November 2004 RO rating decision denied the Veteran's request to reopen his claim for entitlement to service connection for PTSD.  He was furnished notice of the decision and notice of appellate rights by letter dated November 27, 2004.  By statute, a notice of disagreement must be received within one year of the date of mailing of notice of the decision.  See 38 U.S.C.A. § 7105(b)(1).  By regulation, a notice of disagreement must express dissatisfaction or disagreement with the adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  There must be an expression of a desire for appellate review.  38 C.F.R. § 20.201.  See Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  After reviewing the evidence, the Board is unable to find any written communication expressing disagreement and a desire for appellate review within one year of the November 2004 rating decision.  Therefore, the November 2004 rating decision must be viewed as final.  38 U.S.C.A. § 7105(c).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that new and material evidence has been submitted.  The record shows that the Veteran was afforded a VA examination in March 2009, and he submitted a private medical opinion from November 2009.  Also, additional VA treatment records and multiple lay statements have been received.  Since the basis for the November 2004 denial was that the Veteran did not have PTSD, certain new items of evidence new and material evidence since they suggest a current diagnosis of PTSD.  Therefore, the claim of service connection for PTSD is reopened.  38 U.S.C.A. § 5108.  The Board's decision is strictly limited to the reopening of the claim and does not address the merits of the underlying service connection claim.

Veterans Claims Assistance Act of 2000

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations at this time.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  It is anticipated that any VCAA deficiencies will be remedied by the actions taken by the RO as directed in the remand section of this decision.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  To this extent, the appeal is granted, subject to the directions set forth in the following remand section of this decision.



REMAND

The Board notes that there is conflicting medical evidence offering multiple diagnoses, as well as conflicting medical nexus opinions.  Given the specific circumstances in this case, the Board believes that further development of the medical evidence is necessary.

Additionally, it appears that all relevant VA treatment records may not be associated with the claims file.  In this regard, the Board notes that the November 2009 private medical opinion and the representative's January 2011 statement reference treatment records from Dr. Staggenborg.  Specifically, references were made to Dr. Staggenborg's treatment records from October 2008 and May 2009.  The Board observes that these records are not associated with the claims file.  The Board finds that the record is unclear as to whether the RO has taken all appropriate action to request and obtain these records.  Under these circumstances, the RO should obtain Dr. Staggenborg's October 2008 and May 2009 notes, as well as any missing VA treatment records relevant to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Furthermore, the Board notes that the Veteran informed VA in April 1999 that he applied for Social Security Administration (SSA) disability benefits, and in May 1999 he requested that VA obtain these records.  The Board finds that the record is unclear as to whether the RO requested any SSA records.  Thus, action to obtain any pertinent SSA records is appropriate prior to final appellate review, as such records may be relevant to this appeal for VA benefits.  VA must make efforts to obtain any relevant medical evidence and/or administrative decisions regarding any claim by the Veteran for SSA disability benefits.  On remand the RO must either obtain relevant records associated with any claim by the Veteran for SSA disability benefits, or, if the records do not exist or are not obtainable, obtain a negative reply from the SSA and inform the Veteran of the inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

In addition, the Board observes that all relevant private treatment records may not be associated with the claims file.  In this regard, the Board notes that the Veteran listed on his April 1999 claim that between 1973 and 1975 he received treatment from two facilities for PTSD.  The Board notes that these records are not associated with the claims file.  The Board finds that the record is unclear as to whether VA has taken all appropriate action to request and obtain these records.  In view of the need to return the case for other development and in order to afford the Veteran every consideration with his appeal, the Board is of the opinion that further efforts should be undertaken to obtain these records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board stresses that the Veteran has an obligation to cooperate fully with VA's efforts to obtain medical records.  38 C.F.R. § 3.159.  While VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain any VA treatment records (not already of record) relevant to the appeal, specifically including Dr. Staggenborg's October 2008 and May 2009 treatment records.

2.  The RO should take appropriate action to request and obtain all records, including medical records, associated with any claim for Social Security disability benefits.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

3.  The RO should take appropriate action to obtain and associate with the claims file any relevant post-service medical records identified on the Veteran April 1999 claim (VA Form 21-526), specifically including mental health treatment records between 1973 and 1975.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

4.  Thereafter, the Veteran should be scheduled for a psychiatric examination.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

The examiner should clearly report all psychiatric disorders found to be present.

After examining the Veteran and reviewing the claims file, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that any current psychiatric disorder(s) was/were manifested during or otherwise caused by the Veteran's active duty service or any incident therein?  If so, please clearly identify such current psychiatric disorder(s).  If a diagnosis of PTSD is warranted, the examiner should clearly identify the stressor.

The examiner should explain the rationale for all opinions expressed.

5.  In the interest of avoiding further remand, the RO should review the examination report obtained and ensure that adequate opinions with rationale have been offered.

6.  After completion of the above and any further development deemed necessary by the RO, the issue of entitlement to service connection for an acquired psychiatric disability (to consider all current medically diagnosed acquired psychiatric disorders) should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


